Exhibit 10.46
 
“Mr. Pink”
 
OPTION AGREEMENT
 
For valuable consideration, receipt of which is hereby acknowledged, the
undersigned, Allen Brothers Publishing, LLC, whose address is c/o Julie McGill,
Esq., 250 W. Main Street, Suite 3010, Lexington, Kentucky 40507, hereby sells,
grants and assigns to Global Universal Entertainment, Inc. (“Purchaser”), whose
address is c/o Raleigh Studios, 650 N. Bronson Avenue, Suite B-116, Los Angeles,
CA 90004-1404, the exclusive option, for an initial option period commencing as
of the date hereof and continuing for a period of 18months following the
Execution Date specified below, which may be extended for an additional period
of 12 months and other automatic extensions, to acquire in perpetuity and
throughout the universe, among other things, the exclusive right to produce and
distribute for and in all media now known or hereafter devised all types of
audiovisual works of any kind and allied rights therein (including by way of
illustration all soundtrack, music publishing and merchandising rights) based on
that certain work of authorship described as follows:


 
Title:  “Mr. Pink”
 
Written By:  Charles T. Allen, II
Publisher: Allen Brothers Publishing, LLC.
Date and Place of Initial Publication:  November 10, 2010/State of Minnesota
Copyright Registration No.:  TXu 1-718-243
 
The undersigned and Purchaser have entered into an Option Purchase Agreement
dated as of May 11, 2011, relating to the transfer and assignment of the
foregoing rights in and to said work, which rights are more fully described in
said agreement, including without limitation, the Reserved Rights described
therein, and this option agreement is expressly made subject to all of the
terms, conditions and provisions contained in said agreement.
 
Execution Date of the Option Purchase Agreement:  5 - 17 - 2011.
 

 
Allen Brothers Publishing, LLC
By:  /s/ Blake Allen                      
Its: Directing Manager

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ALL-PURPOSE ACKNOWLEDGMENT
 
State of Kentucky )
 
 )
 
County of Fayette )
 
On            5/17/11                  before me, Patrick A. Minind, personally
appeared James Blake Allen, personally known to me (or proved to me on the basis
of  satisfactory evidence) to be the person(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
 
Witness my hand and official seal.
 
/s/ Patrick A. Minind________________________________
Signature of Notary


 
Notary Commission
Expires 11/3/13
Notary ID 407947

